Citation Nr: 0329838	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  95-04 373	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of fractures at C5 and C6 with 
arthritis.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1974 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In VA Form 646, submitted in September 2003, the veteran's 
representative raised the issue of entitlement to service 
connection for depression, as secondary to service-connected 
cervical spine disability.  In written argument submitted in 
October 2003, the representative raised the issue of 
entitlement to service connection for disability of the upper 
extremities.  These matters have not been addressed by the 
RO.  Therefore, they are referred to the RO for appropriate 
action.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In August 2001, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that if 
the requested information and evidence were not received 
within 60 days of the date of the letter, the RO would decide 
the claims based on the evidence then of record and the 
records of any VA examinations and opinions obtained by the 
RO.  Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

The Board notes that the veteran has not been afforded a VA 
examination to determine the current degree of severity of 
his cervical spine disability since August 1998.  Moreover, 
the August 1998 examiner did not provide an assessment of the 
degree of functional impairment on repeated use or during 
flare-ups.  Therefore, this examination report is not 
adequate for adjudication purposes.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  

The Board also notes that the criteria for evaluating 
disability of the cervical spine have been revised since the 
RO's most recent consideration of the veteran's claim for a 
higher initial evaluation for his cervical spine disability.  
In addition, in written argument submitted in October 2003, 
the representative essentially raised the issue of 
entitlement to service connection for disability of the upper 
extremities on the basis that the disability is etiologically 
related to service injury or is secondary to the service-
connected disability of the cervical spine.  The RO has not 
had an opportunity to address this claim.   

With respect to the veteran claims for service connection for 
headaches and low back disability, the Board notes that the 
veteran contends that he has had recurrent headaches and low 
back symptoms since his in-service motor vehicle accident.  
The existing record contains contemporary medical evidence of 
these claimed disabilities but does not contain an adequate 
medical opinion addressing the etiology of either disability.  

The Board further notes that the veteran is treated at a VA 
facility in Atlanta for his cervical and lumbar spine 
complaints, as well as for headaches.  A review of the file 
reveals that records from such facility were last requested 
in January 1998.  

In light of these circumstances, the Board has concluded that 
further RO actions are required before the Board decides any 
of the issues on appeal.  Accordingly, the case is REMANDED 
to the RO for the following:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  In any case, 
the RO should ensure that all pertinent 
VA treatment records for the period since 
January 1998 have been associated with 
the claims folder.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
current residuals of the service injury 
of the veteran's cervical spine and the 
functional impairment resulting from 
those residuals.  The examiner must 
review the entire claims folder, to 
include evidence received in connection 
with the above requests.  Consideration 
of such should be reflected in the 
completed examination report.  Any 
indicated testing should be conducted.  
The examiner should:

(A)  Describe the current state of 
the veteran's cervical spine, 
including the presence or absence of 
ankylosis and, if present, the 
degree thereof and whether it is at 
a favorable or unfavorable angle.

(B)  Undertake range of motion 
studies of the cervical spine, 
noting the exact measurements for 
forward flexion, extension, lateral 
flexion, lateral rotation and 
specifically identifying any 
excursion of motion accompanied by 
pain.  The examiner should identify 
any objective evidence of pain and 
provide an assessment of the degree 
of severity of any pain.

(C)  Ascertain whether the cervical 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, express this in terms 
of the degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
weakened movement, excess 
fatigability, or incoordination.

(D)  Determine if there is increased 
functional impairment during flare-
ups or when the cervical spine is 
used repeatedly over a period of 
time.  If feasible, this should also 
be portrayed in terms of the degree 
of additional range of motion loss 
on repeated use or during flare-ups.  

(E)  Identify any muscle spasm, 
guarding, localized tenderness, and 
abnormal spinal contour.  The 
examiner should specifically 
identify any evidence of deformity 
of a vertebral body due to the 
service-incurred injury and 
specifically indicate whether there 
is loss of 50 percent more of the 
height.  

(F)  If the veteran is found to have 
intervertebral disc disease of the 
cervical spine, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service or was caused or chronically 
worsened by the service-connected 
disability of the cervical spine.  
In addition, the examiner should 
identify all functional impairment 
due to this disability and 
specifically assess the frequency 
and duration of any attacks of 
cervical radiculopathy, to 
specifically include an assessment 
of any incapacitating episodes 
necessitating bed rest prescribed by 
a physician.

(G)  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work..

The rationale for all opinions expressed 
must also be provided.

4.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
all currently present disorders of the 
veteran's lumbosacral spine.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with the above requests.  
Consideration of such should be reflected 
in the completed examination report.  Any 
indicated testing should be conducted.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's lumbosacral spine as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service or was caused 
or chronically worsened by the service-
connected disability of the cervical 
spine.

The rationale for all opinions expressed 
must also be provided.

5.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any currently present headache disorder.  
The examiner must review the entire 
claims folder, to include evidence 
received in connection with the above 
requests.  Consideration of such should 
be reflected in the completed examination 
report.  Any indicated testing should be 
conducted.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
any chronic headache disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military service 
or was caused or chronically worsened by 
the service-connected disability of the 
cervical spine.

The rationale for all opinions expressed 
must also be provided.

6.  Thereafter, the RO should undertake 
any other indicated development, 
adjudicate the issue of entitlement to 
service connection for disability of the 
upper extremities, and readjudicate the 
issues on appeal.  In evaluating the 
veteran's cervical spine disability, the 
RO should consider the former and current 
criteria for evaluating this disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be furnished 
a supplemental statement of the case that 
includes notice of the recent regulatory 
amendments pertinent to the evaluation of 
disabilities of the spine and 
intervertebral disc syndrome.  The veteran 
and his representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

